     Case 2:20-cv-01894-TLN-JDP Document 11 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOOKER,                                     Case No. 2:20-cv-01894-NONE-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DENY PETITIONER’S MOTION TO STAY
13           v.
                                                        OBJECTIONS DUE IN THIRTY DAYS
14    J. LYNCH,
                                                        ECF No. 9
15                       Respondent.
16

17          Petitioner James Booker, a state prisoner without counsel, filed a writ of habeas corpus

18   under 28 U.S.C. § 2254. ECF No. 1. I dismissed that petition with leave to amend on October 6,

19   2020 after finding that the petition appeared to contain only unexhausted claims. ECF No. 8 at 2.

20   In a footnote, I also noted that petitioner’s claims might be time-barred. Id. at 2 n.1. My order

21   gave petitioner thirty days to file an amended petition which addressed both issues. Id. at 2. As

22   of this filing, petitioner has not filed an amended petition. He has, however, filed a motion to

23   stay, ECF No. 9, which I recommend be denied without prejudice.

24           Petitioner’s motion fails because there is no longer any petition to stay. As state above, I

25   dismissed his initial petition with leave to amend on October 6 and before petitioner motioned for

26   a stay under Rhines v. Weber, 544 U.S. 269 (2005). At that point, the initially filed petition was

27   no longer operative. I will deny petitioner’s motion to stay without prejudice. If he wishes to

28   obtain a stay under Rhines, he should file an amended petition and then resubmit a motion to stay.
                                                       1
     Case 2:20-cv-01894-TLN-JDP Document 11 Filed 11/17/20 Page 2 of 2


 1   He is advised that a petitioner seeking a Rhines stay must show: (1) good cause for his failure to

 2   exhaust before advancing to federal court, (2) that the unexhausted claims are not “plainly

 3   meritless,” and (3) that he has not engaged in “abusive litigation tactics or intentional delay.” 544

 4   U.S. at 277-78. He should discuss those elements in any future motion to stay he files.

 5            It is ORDERED that the Clerk of Court shall assign a district judge to rule on these

 6   findings and recommendations.

 7            I recommend that petitioner’s motion for a stay be denied. ECF No. 9. These findings

 8   and recommendations are submitted to the U.S. District Court judge presiding over this case

 9   under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States

10   District Court, Eastern District of California. Within thirty days of the service of the findings and

11   recommendations, petitioner may file written objections to the findings and recommendations

12   with the court and serve a copy on all parties. That document must be captioned “Objections to

13   Magistrate Judge’s Findings and Recommendations.” The district judge will then review the

14   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

15
     IT IS SO ORDERED.
16

17
     Dated:      November 17, 2020
18                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
